DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/25/21.
Claims 4 and 21-35 are presented for examination.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.

Response to Arguments


Applicant's arguments filed 1/25/21 with respect to claims 4 and 21-35 have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments filed 1/25/21 with respect to claims 4 and 21-35 has been considered but tare not persuasive.



  	Examiner disagree on this because relationship between mounting structure and selectively orient a measurement axis has not claimed. Arguments are not commensurate with claim language related to camera is stationary or not. Murray Fig. 1-2 teach mounting structure and Wen Fig. 25 [0058-0059] orient measurement axis. Combined teaching will meet claimed limitation with predictable results.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25, 27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Pub. No. 20050096807 A1), in view of Wen (U.S. Pub. No. 20200001414 A1), further in view of Zweigle (U.S. Pub. No. 20160291160 A1).

Regarding to claim 27:

27. Murray teach a vehicle measurement system, comprising: a camera support structure positioned within a vehicle service area; (Murray Fig. 2 [0030] the system 10 also includes a 3D imaging type aligner system 100, several portions of which are shown diagrammatically in FIG. 1. The exemplary aligner system 100 includes two image sensor modules 110 and 112 mounted near the opposite ends of a support beam 114) 
a first camera module secured to said camera support structure adjacent a first longitudinal end, said first camera module including at least one camera aligned with an associated field of view oriented to encompass a first lateral side of a vehicle disposed generally transverse said camera support structure within said vehicle service area; (Murray Fig. 1-2 [0031] the modules 110 and 112 include digital cameras or the like, as the actual image sensors. Each of image sensor modules 110 and 112 is oriented so that its respective field of view encompasses two wheels on the respective side of the vehicle 13) 
a second camera modules secured to said camera support structure adjacent a second longitudinal end opposite said first camera module, said second camera module including at least one camera aligned with an associated field of view oriented to encompass a second lateral side of said vehicle; (Murray Fig. 1-2 [0031] the modules 110 and 112 include digital cameras or the like, as the actual image 
a processing system operatively coupled to said cameras to receive image data therefrom, (Murray [0015] the processor of the aligner processes the signals from the second image sensor to facilitate alignment of the second optical adjustment element relative to the line of the host vehicle) said processing system having a processor configured with a set of instructions (Murray [0053] The mass storage may include one or more magnetic disk or tape drives or optical disk drives, for storing data and instructions for use by CPU 252) to evaluate image data received from said cameras to determine a set of measurements associated with a vehicle within said associated fields of view, (Murray Fig. 1-2 [0031]  a computer processes the signals from the image sensor modules 110 and 112 to determine target positions and derive alignment measurements for the vehicle 13 under test)
said electronic device having a reference axis (Murray [0092] When the laser source 51 emits a beam parallel to the vehicle thrust axis, the laser beam impacts on the mirror associated with the ACC sensor 11) and being one of an optical projector configured to project at least one illuminating beam along said reference axis, (Murray [0071] directs a laser light beam parallel to and close to the axis of the sensor 11. [0007] a device comprises a mirror and a laser beam. An arrangement is provided for mounting the mirror or the laser light beam source forwardly of the vehicle for cooperating, with the other of the source and the mirror, which is mounted on the adaptive cruise control sensor. Typically, the laser light beam source is mounted on the 
 a secondary camera having a field of view oriented along said reference axis, (Murray Fig. 1-2 [0031] the modules 110 and 112 include digital cameras or the like, as the actual image sensors. Each of image sensor modules 110 and 112 is oriented so that its respective field of view encompasses two wheels on the respective side of the vehicle 13)
wherein said processing system is operatively coupled to said at least electronic device and (Murray [0015] Hence, a system for aligning a control sensor mounted on a host vehicle might include an image processing aligner comprising one or more first image sensors and a processor for processing image signals to compute alignment parameters, for example, wheel alignment parameters)

Murray do not explicitly teach said set of measurements including at least a spatial relationship between said camera support structure and said vehicle in a common reference frame; at least one electronic device coupled to said camera support structure by a mount configured for controlled movement about at least one axis, or a distance measurement sensor configured to measure a linear distance along said reference axis; and is configured with software instructions to control said movement of said mount about said at least one axis to selectively orient said reference axis within said common reference frame.



However Wen teach at least one electronic device coupled to said camera support structure by a mount configured for controlled movement about at least one axis, (Wen [0059] azimuth alignment of the tool and spacing of the spindles [rotational movement] are also adjusted, until the spindles and the respective fastener members are axially aligned. Wen FIG. 25, [0046] a tool bed 198 is mounted on a base (not shown) to enable the tool to be moved in any or all of the 3 translational movements and 3 angular movements. Roll is also achieved locally at the spindles using a linear motor 200 connecting the tool bed 198 to a disc 201 and bearing 202 assembly mounted on the back of the tool for rotation about central shaft 38. Turning the disc and bearing assembly results in a corresponding turning of the circle of spindle ends while maintaining the radius of that circle)
or a distance measurement sensor configured to measure a linear distance along said reference axis; and (Wen [0059] In a typical machine vision sequence under the control of suitable computer algorithm, the tool is moved toward the fasteners with camera, distance sensor [movable sensor] and control unit 106 continuously monitoring the image to analyze relative distances and orientation between the tool and the target fasteners members)
is configured with software instructions to control said movement of said mount about said at least one axis to selectively orient said reference axis within said common reference frame. (Wen [0059] In a typical machine vision sequence under the control of suitable computer algorithm, the tool is moved toward the fasteners with camera, distance sensor and control unit 106 continuously monitoring the image to 

It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify Murray, further
incorporating Wen in video/camera technology. One would be motivated to do so, to
incorporate software instructions to control said movement of said mount about said at least one axis to selectively orient said reference axis within said common reference frame. This functionality will improve accuracy of the system.

The combination of Murray and Wen do not explicitly teach said set of measurements including at least a spatial relationship between said camera support structure and said vehicle in a common reference frame.

However Zweigle teach said set of measurements including at least a spatial relationship between said camera support structure and said vehicle in a common reference frame; (Zweigle [0152] Fig. 19 the 3D coordinates of the cooperative targets 1910 at the first and second location are used to determine a common frame of reference for the 3D scanner measurements made at the two positions. Measurements are made at as many locations as necessary to determine the 3D coordinates for the body-in-white surface, all put in a common frame of reference)

It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify Murray, further
incorporating Wen and Zweigle in video/camera technology. One would be motivated to do so, to incorporate said set of measurements including at least a spatial relationship between said camera support structure and said vehicle in a common reference frame. This functionality will improve accuracy of the system.

Regarding to claim 21:

21. Claim 21 is rejected for the same reason as claim 27. Claim 21 has following additional limitation which is not taught by Murray - 
(2) to said orientable mounting structure to control an axial alignment of said reference axis for said at least one optical device, and (3) to said optical device for operation thereof;

However Wen teach (2) to said orientable mounting structure to control an axial alignment of said reference axis for said at least one optical device, and (3) to said optical device for operation thereof; (Wen [0059] azimuth alignment of the tool and spacing of the spindles [rotational movement] are also adjusted, until the spindles and the respective fastener members are axially aligned. Wen FIG. 25, [0046] a tool bed 198 is mounted on a base (not shown) to enable the tool to be moved in any or all of the 3 translational movements and 3 angular movements. Roll is also achieved 

Regarding to claim 22:

22. Murray teach the vehicle inspection and service system of Claim 21 wherein said optical device includes a first laser projector configured to project a first visible laser onto a surface on said reference axis. (Murray Fig. 1-2 [0064] a source of a visible light beam, such as a laser beam source. In such a case, the other adjustment element is a reflector, typically in the form of a flat reflecting mirror. To facilitate alignment of the adaptive cruise control sensor 11, either the beam source or the mirror is supported along the sensor axis; and the other one of the beam source and the mirror is arranged across the axis at a distance from the sensor. Accurate alignment of the sensor 11 requires careful arrangement of the mirror and/or the beam source)

Regarding to claim 25:

25. Murray teach the vehicle inspection and service system of Claim 21 Murray do not explicitly teach wherein said optical device is a non-contact distance measurement sensor having a measurement axis aligned with said reference axis; wherein said processor is configured with software instructions to operate said mounting structure selectively orient said measurement axis towards an expected location of an object within said common frame of reference; and wherein said processor is configured with software instructions to evaluate displacement data received from said non-contact distance measurement sensor to detect a presence or an absence of said object at a selected distance along said measurement axis.

However Wen teach wherein said optical device is a non-contact distance measurement sensor having a measurement axis aligned with said reference axis; (Wen [0058] appropriate control logic in control unit 106 [processing system] is used to make the initial spindle alignment as previously described. Image analysis and distance sensors may be used to monitor the alignment status of the wheel. The control logic can be used with machine vision to adjust the orientation of the apparatus by driving adjustment motors for adjusting the orientation of a tool [movable sensor] support bracket such as that shown in FIG. 25. The image analysis and distance data is used by the control unit to provide both tool position and attitude control and optionally to control motors 22 to accurately control spindle rotation angle so that the orientation of hexagonal prism hole inner flats in each socket is adjusted in advance, whereby they lock straight into place without the need for the low torque phase previously described. Wen [0059] In a typical machine vision sequence under the control of suitable computer algorithm, the tool is moved toward the fasteners with camera, distance sensor and control unit 106 continuously monitoring the image to analyze relative distances and orientation between the tool and the target fasteners members. Azimuth alignment of 
wherein said processor is configured with software instructions to operate said mounting structure selectively orient measurement axis (Wen [0058] appropriate control logic in control unit 106 [processing system] is used to make the initial spindle alignment as previously described. Image analysis and distance sensors may be used to monitor the alignment status of the wheel. The control logic can be used with machine vision to adjust the orientation of the apparatus by driving adjustment motors for adjusting the orientation of a tool [movable sensor] support bracket such as that shown in FIG. 25. The image analysis and distance data is used by the control unit to provide both tool position and attitude control and optionally to control motors 22 to accurately control spindle rotation angle so that the orientation of hexagonal prism hole inner flats in each socket is adjusted in advance, whereby they lock straight into place without the need for the low torque phase previously described) towards an expected location of an object within said common frame of reference; and (Wen [0059] In a typical machine vision sequence under the control of suitable computer algorithm, the tool is moved toward the fasteners with camera, distance sensor and control unit 106 continuously monitoring the image to analyze relative distances and orientation between the tool and the target fasteners members. Azimuth alignment of the tool and spacing of the spindles are also adjusted, until the spindles and the respective fastener members are axially aligned [common reference frame])
wherein said processor is configured with software instructions to evaluate displacement data received from said non-contact distance measurement sensor to detect a presence or an absence of said object at a selected distance along said axis. (Wen [0059] in a typical machine vision sequence under the control of suitable computer algorithm, the tool is moved toward the fasteners with camera, distance sensor [movable sensor] and control unit 106 continuously monitoring the image to analyze relative distances and orientation between the tool and the target fasteners members)

Regarding to claim 31:

31. Murray teach the vehicle measurement system of Claim 27 wherein said electronic device is configured to measure distance along said reference axis as one of a laser range finder, a radar system, or a Lidar system. (Murray [0004] Adaptive cruise control (ACC) systems typically utilize a radar or laser sensor or the like to detect the presence of and distance to a target vehicle leading the host vehicle on which the sensor and the ACC system are mounted)

Regarding to claim 32:

32. Murray teach the vehicle measurement system of Claim 31 Murray do not explicitly teach wherein said processing system is configured with software instructions to receive distance data from said electronic device, and to evaluate said distance data to detect a presence or an absence of an object at a selected distance from said electronic device along said measurement axis.

However Wen teach wherein said processing system is configured with software instructions to receive distance data from said electronic device, (Wen [0059] in a typical machine vision sequence under the control of suitable computer algorithm, the tool is moved toward the fasteners with camera, distance sensor [movable sensor] and control unit 106 continuously monitoring the image to analyze relative distances and orientation between the tool and the target fasteners members) 
and to evaluate said distance data to detect a presence or an absence of an object at a selected distance from said electronic device along said measurement axis. (Wen [0058] appropriate control logic in control unit 106 [processing system] is used to make the initial spindle alignment as previously described. Image analysis and distance sensors may be used to monitor the alignment status of the wheel. The control logic can be used with machine vision to adjust the orientation of the apparatus by driving adjustment motors for adjusting the orientation of a tool [movable sensor] support bracket such as that shown in FIG. 25. The image analysis and distance data is used by the control unit to provide both tool position and attitude control and optionally to control motors 22 to accurately control spindle rotation angle so that the orientation of hexagonal prism hole inner flats in each socket is adjusted in advance, whereby they lock straight into place without the need for the low torque phase previously described)

Regarding to claim 33:

33. Murray teach the vehicle measurement system of Claim 27 Murray do not explicitly teach wherein said processing system is further configured with software instructions to track movement and/or a position of said camera support structure within said frame of reference using said camera image data.

Zweigle teach wherein said processing system is further configured with software instructions to track movement (Zweigle [0143] the scanner software continually checks for potential obstacles and overrides user commands when needed to ensure safety) and/or a position of said camera support structure within said frame of reference (Zweigle [0152] Fig. 19 the 3D coordinates of the cooperative targets 1910 at the first and second location are used to determine a common frame of reference for the 3D scanner measurements made at the two positions. Measurements are made at as many locations as necessary to determine the 3D coordinates for the body-in-white surface, all put in a common frame of reference) using said camera image data. (Zweigle [0168] the first image sensor obtains a first image of the plurality of targets. The computer system determines a first position of the mobile 3D measuring system within an environment frame of reference)

Claims 23-24 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Pub. No. 20050096807 A1), in view of Wen (U.S. Pub. No. 20200001414 A1), further in view of Zweigle (U.S. Pub. No. 20160291160 A1) and Ellsworth (U.S. Pub. No. 20150356737 A1).

Regarding to claim 23 and 34:

23. Murray teach the vehicle inspection and service system of Claim 21 wherein optical device is a secondary camera having a field of view aligned to said reference axis; and (Murray [0069] FIG. 4 the mounting members 28 enable independent rotation of each attached module about a horizontal axis. This allows pivoting of the image sensor module about the horizontal axis, for aligning the sensor field of view with the target heads mounted on the vehicle (see FIG. 2). Once aligned with the camera(s) in the image sensor module(s), the mounting members 28 may be locked or rigidly clamped in position in relation to the bar 27)

Murray do not explicitly teach wherein said processor is further configured with software instructions to evaluate image data received from said secondary camera to detect a presence or absence of at least one visible indicator within said field of view.

However Ellsworth teach wherein said processor is further configured with software instructions to evaluate image data received from said secondary camera to detect a presence or absence of at least one visible indicator within said field of view. (Ellsworth [0025] FIG. 1, in which a pattern of infrared LED emitters 105 mounted on a retroreflective surface 106 shine light 104 to be picked up by the camera 103 located in the center of the head mounted display 102 worn by user 101. This system relies on software algorithms to search returned images to find 

The motivation for combining Murray, Wen and Zweigle as set forth in claim 27 is
equally applicable to claim 23. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Murray further incorporating Wen, Zweigle and Ellsworth in video/camera technology. One would be motivated to do so, to incorporate software instructions to evaluate image data received from said secondary camera to detect a presence or absence of at least one visible indicator within said field of view. This functionality will improve accuracy of the system efficiency.

Regarding to claim 24 and 35:

24. Murray teach the vehicle inspection and service system of Claim 23 Murray do not explicitly teach wherein said at least one visible indicator is at least one of an illuminated LED, an illuminated optical target, a projected pattern of illumination, or a point of reflected illumination.

However Ellsworth teach wherein said at least one visible indicator is at least one of an illuminated LED, an illuminated optical target, a projected pattern of illumination, or a point of reflected illumination. (Ellsworth [0025] FIG. 1, in which a pattern of infrared LED emitters 105 mounted on a retroreflective surface 106 shine 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Pub. No. 20050096807 A1), in view of Wen (U.S. Pub. No. 20200001414 A1), further in view of Zweigle (U.S. Pub. No. 20160291160 A1) and Vulcano (U.S. Pub. No. 20180104825 A1).

Regarding to claim 28:

28. Murray teach the vehicle measurement system of Claim 27 Murray do not explicitly teach wherein said mount is a multi-axis motorized gimbal configured for controlled rotational movement about at least three axes.

However Vulcano teach wherein said mount is a multi-axis motorized gimbal configured for controlled rotational movement about at least three axes. (Vulcano [0016] FIG. 12 is a perspective view of a 3-axis gimbal [0091] FIGS. 12 and 13a-13b, an embodiment of a manipulation assembly 1200 for determining a MOI for a work piece 1202 includes a 3-axis gimbal 1204. Work piece 1202 is manually mounted on 3-axis gimbal 1204 via an effector 1206 that suitably includes a force/torque 

The motivation for combining Murray, Wen and Zweigle as set forth in claim 27 is
equally applicable to claim 28. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Murray further incorporating Wen, Zweigle and Vulcano in video/camera technology. One would be motivated to do so, to incorporate wherein said mount is a multi-axis motorized gimbal configured for controlled rotational movement about at least three axes. This functionality will improve user experience.

Regarding to claim 29:

29. Murray teach the vehicle measurement system of Claim 28 Murray do not explicitly teach wherein said reference axis is aligned parallel to one of said at least three axes.

However Wen teach wherein said reference axis is aligned parallel to one of said at least three axes. (Wen [0059] in a typical machine vision sequence under the control of suitable computer algorithm, the tool is moved toward the fasteners with camera, distance sensor and control unit 106 continuously monitoring the image to analyze relative distances and orientation between the tool and the target fasteners members. Azimuth alignment of the tool and spacing of the spindles [rotational movement] are 

Allowable Subject Matter 

Claims 4 is allowed.
Claims 26 and 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482